DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-29 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-14 and 16-29 are stated below.
Regarding independent Claims 1 and 16, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “identifying that the device is to provide collective data provenance information for data generated at the device and at other devices, with a first portion of the data being generated at the device and with additional portions of the data being generated at the other devices; receiving a group profile which identifies the other devices to be included in collective data provenance generation with the device; receiving, from a node associated with an owner of the device and of the other devices, a plurality of evaluation parameters for generating collective data provenance information, the plurality of evaluation parameters being independent of the first portion of the data and the additional portions of the data; generating a device specific output of the collective data provenance information based at least in part on the first portion of the data, the plurality of evaluation parameters, and the group profile; and generating a collective data verification parameter based at least in part on verification of the generated device specific output” in combination with all the elements of the claims respectively. 
The dependent claims 2-12 and 17-27 are allowable due to its dependence on independent claims 1 and 16 respectively.

Regarding independent Claims 13 and 28, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “identifying a device group, for collectively providing data provenance information for data generated at the device group, to a third party; provisioning a group profile, from the node, to the device group; receiving, at the node, data from the device group, with individual portions of the data being generated at individual devices; and provisioning, to the device group, a plurality of evaluation parameters for generating collective data provenance information, the plurality of evaluation parameters being independent of the individual portions of the data, wherein the plurality of evaluation parameters comprise a shared random parameter, a MAC key parameter, and a MAC on the shared random parameter” in combination with all the elements of the claims respectively. 
The dependent claims 14 and 29 are allowable due to its dependence on independent claims 13 and 28 respectively.

The closest prior art made of record are:
Macieira et al. US2019/0044726 teaches a system and method for secure aggregation of IOT messages.  Accessing input data, at an aggregator node, the input data including sensor data from a plurality of sensor nodes, each sensor data having a respective signature; validating the sensor data by using respective cryptographic hash functions on the sensor data and evaluating the respective result using the respective signature; performing an aggregation function on the sensor data to produce aggregate data; executing a hash function on the aggregate data to produce a hash value for the aggregate data bundling the sensor data, respective signatures of the sensor data, aggregate data, and hash value for the aggregate data in a data structure; and exposing the data structure to subscriber nodes on the IoT network.
Sharma et al. US2016/0119768 teaches a system and method for selectively triggering an action based on a quorum condition for peer to peer group. A UE obtains one or more quorum conditions for communication with a given group from a set of groups to which the UE is registered. The UE searches, over a P2P interface, to identify one or more group members that are registered to the given group and which are proximate to the UE. The UE determines whether the identified one or more group members are sufficient to satisfy at least one of the one or more quorum conditions. The UE selectively triggers a communicative action associated with the given group based on whether the determining determines the at least one quorum condition to be satisfied.
Sultana et al. “A Lightweight Secure Provenance Scheme for Wireless Sensor Networks”  teaches systems and methods for a novel light-weight scheme to securely transmit provenance for sensor data. A provenance encoding strategy whereby each node on the path of a data packet securely embeds provenance information within a Bloom filter, that is transmitted along with the data. Upon receiving the data, the base station extracts and verifies the provenance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495